            Case 1:19-cv-11134-MBB Document 6 Filed 06/14/19 Page 1 of 7



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
MOHAMED MOUSSAIF,                    )
                                     )
            Plaintiff                )
                                     )
v.                                   )    Civil Action No. 1:19-cv-11134
                                     )
PAUL REVERE                          )
TRANSPORTATION, LLC,                 )
                                     )
            Defendant                )
____________________________________)

                                 ANSWER TO COMPLAINT

       Defendant Paul Revere Transportation, LLC (“Defendant” or “PRT”) hereby answers the

Complaint as follows:

                                       INTRODUCTION

       As no factual allegations are contained in this section, no response is required. To the

extend this section contains factual allegations, Defendant denies them.

                                           PARTIES

       1.      Defendant is without sufficient information to admit or deny whether Plaintiff

resides at the stated address.

       2.      Admitted.

                                 JURISDICTION AND VENUE

       3.      As this paragraph pertains to when this action was pending in Suffolk County

Superior Court, no response is required.

       4.      As this paragraph pertains to when this action was pending in Suffolk County

Superior Court, no response is required.
            Case 1:19-cv-11134-MBB Document 6 Filed 06/14/19 Page 2 of 7



                                              FACTS

       5.      Admitted.

       6.      Admitted as to first sentence. As to second sentence, Defendant does not dispute

that Plaintiff satisfied the time of service and hours worked requirements of the FMLA at the

time of his FMLA leave in 2017. Defendant denies all further allegations.

       7.      Defendant admits that Plaintiff never received any formal reprimands or

complaints about his job performance during his employment and that he was regarded by

Defendant favorably and as a good employee. Defendants further admit that Plaintiff would

cover hours for other bus operators and work extra hours, which he was compensated for.

Defendant is without sufficient information to admit or deny the balance of the allegations in this

paragraph.

       8.      Admitted.

       9.      Defendant admits that, sometime in September 2017, Plaintiff requested medical

leave due to a flaring herniated disc and that he was granted medical leave and that he provided

all documentation requested by Defendant to support the granting of such medical leave.

Defendant denies that Plaintiff submitted all required documentation on September 14, 2017 and

denies any further allegations in this paragraph.

       10.     Admitted.

       11.     Denied.

       12.     Defendant admits that it granted Plaintiff unpaid medical leave on or about

September 21, 2017 for the period October 7 through December 1, 2017.

       13.     Admitted.

       14.     Admitted.




                                                    2
           Case 1:19-cv-11134-MBB Document 6 Filed 06/14/19 Page 3 of 7



        15.     Defendant admits that Plaintiff started the test and did not provide a sufficient

sample. It is without sufficient information to admit or deny whether Plaintiff was unable to

provide a sample or was simply unwilling. Defendant denies any further allegations in this

paragraph.

        16.     Denied. Based on the information provided to Defendant, the technician told

Plaintiff that he could drink up to 40 ounces of water, that had three hours to provide a sample,

that he could not leave the testing site, and that, if he did leave, it would be considered a refusal.

        17.     Defendant is without sufficient information to admit or deny whether the

technician gave Plaintiff permission to call Defendant. Defendant states that it is its

understanding that technician escorted Plaintiff to waiting room for him to wait there and not

leave. Defendant denies all other allegations in this paragraph.

        18.     Defendant agrees with Plaintiff that Plaintiff walked out of the waiting room.

Defendant denies that, when Plaintiff left the waiting room, he was visible to the technician.

Defendant has insufficient information to admit or deny the allegation as to why Plaintiff left the

waiting room. Defendant denies all other allegations in this paragraph.

        19.     Defendant states that Roskett had two telephone conversations with Plaintiff and

that, during the first, Plaintiff stated that he had not been able to provide a sample as he had gone

to the bathroom on the way to the testing site and that Roskett instructed him to stay at the site,

drink water, and wait until he could provide a sample, and that, during the second, Plaintiff

admitted that he had left the testing site. Defendant denies all other allegations in this paragraph.

        20.     Denied.

        21.     Defendant admits that, after receiving a call from the test site and receiving

confirmation that Plaintiff had left the test site, Roskett called Plaintiff and, after Plaintiff




                                                    3
          Case 1:19-cv-11134-MBB Document 6 Filed 06/14/19 Page 4 of 7



acknowledged that he had left the test site, Roskett informed him that he was terminated for his

refusal to properly take the test. Defendant denies all other allegations in this paragraph.

       22.      Denied.

       23.      Admitted.

       24.      Denied.

       25.      Admitted.

       26.      Aside from Plaintiff’s refusal to take the drug test, Defendant had no information

respecting whether or not Plaintiff took drugs and had no information respecting his alcohol use.

Defendant admits that, aside from the final test, which Plaintiff failed for refusal, Plaintiff had

never failed any previous drug test. Defendant denies any other allegations in this paragraph.

       27.      Defendant denies that it unlawfully terminated Plaintiff. It is without sufficient

information to admit or deny to what extent Plaintiff has received compensation from other

employers since his termination.

             COUNT ONE: VIOLATION OF THE FMLA (29 U.S.C. §§2601-2654)

       28.      Defendant repeats is responses above.

       29.      This paragraph does not make a factual allegation and, as such, no response is

required. To the extent that a response is required, Defendant states that the wording of the

FMLA can be provided in the statute itself and that the quoted language is found in the FMLA.

       30.      This paragraph does not make a factual allegation and, as such, no response is

required. To the extent that a response is required, Defendant states that the wording of the

FMLA can be provided in the statute itself and that the quoted language is found in the FMLA.




                                                  4
          Case 1:19-cv-11134-MBB Document 6 Filed 06/14/19 Page 5 of 7



       31.     This paragraph does not make a factual allegation and, as such, no response is

required. To the extent that a response is required, Defendant states that the wording of the

FMLA can be provided in the statute itself and that the quoted language is found in the FMLA.

       32.     Defendant admits that it granted Plaintiff FMLA leave from October 7, 2017 to

December 1, 2017 and does not dispute that Plaintiff was entitled to such leave under the FMLA.

It denies all other allegations in this paragraph.

       33.     Denied.

       34.     Denied.

             COUNT TWO: RETALIATION IN VIOLATION OF THE FMLA
                           (29 U.S.C. §§ 2601-2654)

       35.     Defendant repeats its responses stated above.

       36.     Defendant admits that it terminated Plaintiff’s employment. The rest of this

paragraph asserts a legal conclusion to which no response is required. To the extent a response is

required, Defendant denies any additional allegation in this parapgrhs.

       37.     Defendant states that it terminated Plaintiff’s employment as Plaintiff failed the

drug test which he was required to pass before he could return to work. Plaintiff failed it as he

refused to take it consistent with Defendant’s drug policy and federal regulations.

       38.     Denied.

       39.     Denied.

       40.     Denied.

       41.     Denied.

       42.     Denied.

       43.     Denied.

       44.     Denied.



                                                     5
            Case 1:19-cv-11134-MBB Document 6 Filed 06/14/19 Page 6 of 7



                                   AFFIRMATIVE DEFENSES

       1.      The Complaint fails to state a claim upon which relief may be granted.

       2.      Plaintiff’s claims are barred, in whole or in part, by the applicable statute of

limitation.

       3.      Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s failure to exhaust

administrative remedies.

       4.      Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s failure to exercise

reasonable diligence to mitigate damages.

       5.      Defendant’s actions were mandated by federal law, including Department of

Transportation regulations.

       6.      Plaintiff’s claims are preempted by federal law, including by Department of

Transportation regulations.

       7.      Defendant’s actions were mandated by the terms of the pertinent collective

bargaining agreement as well as its drug testing policy, which was incorporated into such

collective bargaining agreement.

       8.      Defendant’s actions toward Plaintiff were in furtherance of and mandated by its

drug testing policy, which required Plaintiff to take a pre-employment drug test since he had

been out of work for more than 30 days and which mandated that any refusal to take a pre-

employment drug test would render the person ineligible for employment.

       9.      Even if the information provided to Defendant by the drug testing facility turns

out to be incorrect, Employer reasonably relied on such information in determining that Plaintiff

had refused the test and in deciding to terminate Plaintiff’s employment.




                                                  6
          Case 1:19-cv-11134-MBB Document 6 Filed 06/14/19 Page 7 of 7



       10.       Defendant’s reasons for terminating Plaintiff’s employment were legitimate and

did not relate to Plaintiff having exercised his right to FMLA leave.

       11.       Any act or omission of Defendant in violation of the FMLA was done in good

faith and upon reasonable grounds for believing the act or omission was not in violation of the

FMLA such that, inter alia, no liquidated damages should be awarded pursuant to 29 U.S.C. §

2617(a)(1)(A).

       DEFENDANT DEMANDS A JURY ON ALL CLAIMS SO TRIABLE.

                                                               Respectfully Submitted,

                                                               The Defendant,

                                                               PAUL REVERE
                                                               TRANSPORTATION, LLC,

                                                               By its attorney,

                                                               /s/ William T. Harrington
                                                               William T. Harrington
                                                               Harrington Law, P.C.
                                                               738 Main Street
                                                               Hingham, MA 02043
                                                               (781) 385-7230
                                                               wharringtonlaw@gmail.com
                                                               BBO No 564445
Dated: June 14, 2019


                                          CERTIFICATE OF SERVICE

                I hereby certify that, on June 14, 2019, this document filed through the ECF system will
       be sent electronically to the registered participants as identified on the Notice of Electronic Filing
       (NEF) and paper copies will be sent to those indicated as non-registered participants on June 14,
       2019.

                                                               /s/ William T. Harrington




                                                          7
